       Dated: 1/9/2019




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 IN RE:                                             Case No. 3:10-bk-02347
 JAMES ALONZO SOWELL,                               Chapter 11
          Debtor.

   ORDER STRIKING DEBTOR’S MOTION TO REOPEN AND DENYING AS MOOT
                  DEBTOR’S MOTIONS FOR CONTEMPT

          There are currently three pending motions in the above-captioned matter: 1) Motion for

 Contempt against Bank of America [Doc. 148]; 2) Expedited Motion to Reopen Chapter 11 Case

 [Doc. 153]; and 3) Motion for Contempt against Wells Fargo Bank, N.A. [Doc. 155]. At the

 hearing on the Motion to Reopen on July 31, 2018, the Debtor’s counsel announced that the

 contempt matter had been resolved and he would be striking the Motion to Reopen. Over five

 months have passed, and the Debtor has not filed anything to strike the Motion to Reopen.

          In an effort to clear pending motions from the docket, the Court hereby STRIKES the

 Motion to Reopen [Doc. 153], without prejudice. The Motion for Contempt against Bank of

 America [Doc. 148] and Motion for Contempt against Wells Fargo Bank, N.A. [Doc. 155] are

 DENIED AS MOOT.

          SO, ORDERED.

                                               ###




                                                1

Case 3:10-bk-02347       Doc 167     Filed 01/09/19 Entered 01/09/19 15:24:36         Desc Main
                                    Document      Page 1 of 2
 PREPARED AND PRESENTED BY:

 /s/ Bret J. Chaness
 BRET J. CHANESS (BPR # 31643)
 RUBIN LUBLIN TN, PLLC
 3145 Avalon Ridge Place, Suite 100
 Peachtree Corners, GA 30071
 (678) 281-2730 (Telephone)
 (404) 921-9016 (Facsimile)
 bchaness@rubinlublin.com

 Attorney for Bank of America, N.A. and
 Wells Fargo Bank, N.A.




                                                              This Order has been electronically
                                                              signed. The Judge's signature and
                                            2                 Court's seal appear at the top of the
                                                              first page.
                                                              United States Bankruptcy Court.

Case 3:10-bk-02347      Doc 167    Filed 01/09/19 Entered 01/09/19 15:24:36           Desc Main
                                  Document      Page 2 of 2
